Case 4:13-cr-00086-RAJ-LRL Document 47 Filed 10/29/20 Page 1 of 7 PageID# 632


                                                                                       FILED
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA                          OCT 2 9 2020
                                     Newport News Division
                                                                               CLEhfs, u.y, DISTRICT COURT
RODNEY COVINGTON,                                                                     Norfolk, va^

                       Petitioner,
V.                                                           CRIMINAL NO.4:13cr86


UNITED STATES OF AMERICA,

                       Respondent.


                          MEMORANDUM OPINION AND ORDER


       Before the Court is Petitioner Rodney Covington's ("Petitioner") Motion for

Compassionate Release. ECF Nos. 37 and 40. For the reasons stated below, Petitioner's Motion is

DENIED.


                       I. FACTUAL AND PROCEDURAL HISTORY


       Petitioner was indicted on a one-count indictment related to his alleged involvement in a

scheme to possess and distribute cocaine. ECF No. 1. Petitioner ultimately pled guilty to Count

One, charging Petitioner with Conspiracy to Posses with Intent to Distribute and Distribution of

more than 28 grams of cocaine base and an unspecified amount of cocaine, in violation of 21

U.S.C. §§ 841(a)(1) and 841 (b)(1)(B). ECF No. 15.

       The Statement of Facts indicates that in 2011, law enforcement began to investigate

Petitioner as a possible distributor of illegal narcotics after Petitioner and an unnamed co-

conspirator were arrested in Newport News with a cooler containing cocaine and heroin in the

trunk of their vehicle. ECF No. 16. Petitioner was subsequently released and later arrested in

January 2013 on other charges. Id. Upon his arrest, Petitioner admitted that he was involved in the
Case 4:13-cr-00086-RAJ-LRL Document 47 Filed 10/29/20 Page 2 of 7 PageID# 633




sale of cocaine in the Eastern District of Virginia. Id. On February 6, 2014, Petitioner was

sentenced to a term of 156 months imprisonment plus 5 years of supervised release. ECF No. 30.

       On August 17,2020,Petitioner filed a pro se letter motion for compassionate release based

upon the ongoing threats that COVID-19 imposes. ECF No. 37. The Court then ordered the

appropriate responses on August 21, 2020. ECF No. 38. Petitioner supplemented his motion on

September 21, 2020. ECF No. 40. The Govemment responded in opposition on October 5, 2020.

ECF No. 44. Petitioner replied to the Government's response on October 13, 2020. ECF No. 46.

Accordingly, this matter is ripe for disposition.

                                    II. LEGAL STANDARD

A.The Exhaustion Requirement

       A district court may modify a petitioner's sentence "after the defendant has fully exhausted

all administrative rights to appeal a failure of the Federal Bureau of Prisons ("BOP") to bring a

motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request by the

warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A). Accordingly,

a petitioner seeking compassionate release is generally required to exhaust his or her administrative

remedies prior to bringing a motion before the district court. Id. Courts may, however, waive the

exhaustion requirement under exigent circumstances. Coleman v. United States, 2020 WL

3039123, at *3-*4 (E.D. Va. June 4, 2020) (discussing the reasons "judicial waiver of the

exhaustion requirement is permissible in light ofthe extraordinary threat certain inmates face from

COVID-19").

B. The Compassionate Release Standard

       As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the

motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if
Case 4:13-cr-00086-RAJ-LRL Document 47 Filed 10/29/20 Page 3 of 7 PageID# 634




"extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

"Extraordinary and compelling reasons" was previously defined by the United States Sentencing

Commission ("Sentencing Commission") in U.S.S.G. §IB 1.13, Application Note 1. Before the

passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be

modified in light of the petitioner's medical condition, age, or family circumstances and further

defined the limits under which a sentence reduction may be given under those justifications.

U.S.S.G.§IB 1.13, n. 1 (A)-(C). The Sentencing Commission also provided a "catch-all provision"

that allowed for a sentence modification upon a showing of"extraordinary and compelling reason

other than, or in combination with, the reasons described in subdivisions(A)through (C)." Id. at

n. 1 (D). Use of the "catch-all provision" prior to the FIRST STEP Act was severely restricted

because it required approval from the Bureau of Prisons before an individual could petition the

district court for relief. Id.


        However, U.S.S.G. §IB 1.13 is now outdated following the passage of the FIRST STEP

Act, which allows individuals to petition the district court directly without clearance from the

Bureau of Prisons. As such, U.S.S.G. §1B1.13 is merely advisory and does not bind the Court's

application of§ 3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4(E.D. Va. May

26,2020);       also United States v. Lisi, 2020 WL 881994, at *3(S.D.N.Y. Feb. 24,2020)("[T]he

Court may independently evaluate whether [petitioner] has raised an extraordinary and compelling

reason for compassionate release ... [but § IB 1.13's policy statement] remain[s] as helpful

guidance to courts...."); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019)

("[T]he Commission's existing policy statement provides helpful guidance on the factors that

support compassionate release, although it is not ultimately conclusive").
Case 4:13-cr-00086-RAJ-LRL Document 47 Filed 10/29/20 Page 4 of 7 PageID# 635




       Additionally, and importantly, a petitioner's rehabilitation standing alone does not provide

sufficient grounds to warrant a sentence modification. 28 U.S.C. § 994(t). Instead, the Court may

consider a combination of factors, including — but not limited to — those listed in U.S.S.G.

§IB 1.13, in evaluating a petitioner's request for a sentence modification under 18 U.S.C. §

3582(c)(l)(A)(i).

                                       III. DISCUSSION


A. The Exhaustion Issue


       Petitioner submitted a request for compassionate release to the BOP on June 26,2020. ECF

No. 40. The warden subsequently denied Petitioner's request. Id. Petitioner then filed the present

action on August 17, 2020. ECF No. 37. Accordingly, Petitioner complied with the exhaustion

requirements under § 3582(c)(1)(A). Furthermore, this Court has previously held that the

exhaustion requirement within § 3582(c)(1)(A) may be waived in the midst of the COVID-19

pandemic. See supra Part II.A; Coleman v. United States^ 2020 WL 3039123, at *3-*4(E.D. Va.

June 4, 2020). Therefore, although the Court could waive the exhaustion requirement based upon

the ongoing threats that COVID-19 imposes, waiver is not necessary since Petitioner meets the

requisite exhaustion requirements.

B. Resolution of Petitioner's Request for Compassionate Release

       1. Consideration ofthe Factors Listed in 18 U.S.C. § 3553(a)

       In its consideration of the factors listed in 18 U.S.C. § 3553(a), the Court notes that

Petitioner has an extensive criminal history. The Presentence Report reveals that Petitioner had a

Criminal History Category IV with prior convictions such as larceny, trespassing, obstruction of

justice, assault and battery of a family member, possession of marijuana, and a litany of traffic

violations. ECF No. 39. Petitioner also had multiple arrests in 2005, 2006, 2007, 2010, and 2013
Case 4:13-cr-00086-RAJ-LRL Document 47 Filed 10/29/20 Page 5 of 7 PageID# 636



for possession with intent to distribute cocaine and marijuana. Id. Furthermore, regarding

Petitioner's underlying offense of conviction, Petitioner was arrested in 2011 for possession with

intent to distribute cocaine. Id. Two years later. Petitioner was arrested for possession of Schedule

I or II narcotics in 2013. Id. Undoubtedly, from 2005 to 2013, Petitioner seemed to continually

repeat the conduct that caused his arrest time and time again.

         Furthermore, at the time of sentencing the statutory maximum for Petitioner's offense was

327 months imprisonment. Upon recalculation of Petitioner's sentencing guidelines in 2017,

Petitioner's maximum term of imprisonment was lowered to 262 months.' ECF No. 36. Based

upon the foregoing. Petitioner's offense conduct strongly implicates the need for a sentence "to

reflect the seriousness of the offense...and to provide Just punishment." 18 U.S.C. §

3553(a)(2)(AHB).

         The Court also considers that Petitioner has participated in rehabilitative programming and

obtained several certifications while incarcerated. ECF No. 40 at 16. Petitioner even maintained

employment throughout most his time in BOP custody. Id. However, after full consideration of

the § 3553(a) factors, the Court concludes that the purposes of Petitioner's sentence remain

unfulfilled.


         2. Evaluation of"Extraordinary and Compelling Reason"

         In evaluating whether an "extraordinary and compelling reason" for a sentence reduction

has been established, the Court considers the severity of the ongoing COVID-19 outbreak in

federal prisons. See e.g. Wilson v. Williams, 2020 WL 2542131, at *1-2(N.D. Ohio May 19,2020)



'Petitioner filed a Motion to Reduce Sentence pursuant to 18 U.S.C. § 3582(C)(2) following the passage of
Amendment 782 to the United States Sentencing Guidelines (the "Guidelines"). Amendment 782 generated a 2-level
reduction in all offense levels found in §2D1.1 and §2D1.11 of the Guidelines, effective November 1, 2014. ECF
No. 32. The Court held that despite a 2-level reduction in Petitioner's sentencing guidelines, Petitioner's 156-month
term of imprisonment was well below his new 210 to 262-month threshold, prompting no change to Petitioner's
original sentence.
Case 4:13-cr-00086-RAJ-LRL Document 47 Filed 10/29/20 Page 6 of 7 PageID# 637




(documenting the BOP's ineffective efforts to curtail the spread of the virus within FCI Elkton).

Specific to each petitioner, the Court examines the Centers for Disease Control's list ofrisk factors

for severe COVID-19 complications when assessing compassionate release motions during the

pandemic. United States v. Lewellen, 2020 WL 2615762, at *4(N.D. 111. May 22, 2020).

        Here, Petitioner offers his hypertension, obesity, and hyperlipidemia as underlying

conditions that may exacerbate a potential COVID-19 infection. ECF Nos. 40 and 42. As a

preliminary matter. Petitioner's hyperlipidemia— or high cholesterol— is not considered an

ailment that places Petitioner at a high risk for severe illness from COVID-19.^ The Court notes

that the CDC lists obesity as a medical condition that is at an "increased risk ofsevere illness from

COVID-19." Id. The CDC also lists hypertension as a medical condition that may cause an

"increased risk of severe illness from COVID-19." Id.


        Despite Petitioner's ailments, the Court is unable to conclude that Petitioner is particularly

vulnerable to COVID-19 based upon Petitioner's seemingly controlled hypertension and obesity.

Upon review of Petitioner's medical records. Petitioner is not taking any medication for

hypertension and his blood pressure appears to be "controlled with diet and exercise." ECF No.42

at 61, Furthermore, while Petitioner has a BMI of 34, indicating that Petitioner is in fact obese,

Petitioner is only 34 years old and appears to have no cardiovascular or respiratory diseases. Id.

Based upon the foregoing reasoning, the Court is unable to find an extraordinary and compelling

reason for relief after considering the unfulfilled purposes ofPetitioner's original sentence.




^ People with Certain Medical Conditions, Centers for Disease Control and Prevention (Oct. 16, 2020),
https://www.cdc.gOv/coronavirus/2019-ncov/need-extra-precautions/people-with-medicaI-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html.
Case 4:13-cr-00086-RAJ-LRL Document 47 Filed 10/29/20 Page 7 of 7 PageID# 638




                                     IV. CONCLUSION


       For the foregoing reasons, Petitioner's Motion is DENIED. The Clerk is DIRECTED to

provide a copy of this Order to the Petitioner, the United States Attorney, the United States

Probation Office, the Federal Bureau of Prisons, and the United States Marshals Service.

IT IS SO ORDERED.


Newport News, Virginia
October      ,2020                                       Kaymond A.Ja'^son
                                                         United States District Judge
